







Exhibit 10.1










Third Amendment
To
Second Amended and Restated
Credit Agreement
Dated as of June 21, 2016
Among
Diamondback Energy, Inc.,
As Parent Guarantor


Diamondback O&G LLC,
As Borrower,
The Other Guarantors,
Wells Fargo Bank, National Association,
As Administrative Agent,
And
The Lenders Party Hereto


Sole Book runner And Sole Lead Arranger
Wells Fargo Securities, LLC








--------------------------------------------------------------------------------





THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”) dated as of June 21, 2016 is among: DIAMONDBACK ENERGY, INC.,
a Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (the “Borrower”); each
of the undersigned guarantors (together with the Parent Guarantor, the
“Guarantors”); each of the Lenders (as such term is defined in the Credit
Agreement referred to below) party hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Parent Guarantor, the Borrower, the Administrative Agent and the
Lenders are parties to that certain Second Amended and Restated Credit Agreement
dated as of November 1, 2013 as amended by that certain First Amendment dated as
of June 9, 2014 and that certain Second Amendment dated as of November 13, 2014
(as such may be further amended, modified or supplemented, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower has requested and the Lenders signatory hereto have agreed to
amend certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Third Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1Amendments to Section 1.02. Section 1.02 is hereby amended by replacing or
adding the following definitions, as applicable, with the following:


“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment dated as of June 9, 2014, the Second Amendment dated as
of November 13, 2014 and the Third Amendment dated as of June 21, 2016, as the
same may be further amended, modified or supplemented from time to time.








--------------------------------------------------------------------------------







‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


‘Defaulting Lender’ means any Lender that (a) has failed to (i) fund all or any
portion of the Loans or participations in Letters of Credit required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow




3



--------------------------------------------------------------------------------




or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.10) upon delivery of written notice of such determination
to the Borrower, the Issuing Bank and each Lender.


‘EEA Financial Institution’ means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


‘EEA Resolution Authority’ means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


‘Other Secured Persons’ means each Lender, each Issuing Bank, each Secured Swap
Party, each Indemnitee and any legal owner, holder, assignee or pledgee of any
of the Indebtedness.


‘Third Amendment Effective Date’ means June 21, 2016.


‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”


2.2Amendment to Section 2.03. Section 2.03 is hereby amended by deleting the
“and” at the end of Section 2.03(v), renumbering Section 2.03(vi) as Section
2.03(vii) and adding the following new Section 2.03(vi):


“(vi)    the pro forma ratio of the Parent Guarantor’s Total Debt (after giving
effect to such Borrowing) to EBITDAX for the four fiscal quarters ending on the




4



--------------------------------------------------------------------------------




last day of the fiscal quarter immediately preceding the date of such Borrowing
for which financial statements are available; and”


2.3Amendment to Section 6.02. Section 6.02 is hereby amended by adding the
following Section 6.02(f):


“(f)    The pro forma ratio of the Parent Guarantor’s Total Debt (after giving
effect to such Borrowing) to EBITDAX for the four fiscal quarters ending on the
last day of the fiscal quarter immediately preceding the date of such Borrowing
for which financial statements are available is not greater than 4.0 to 1.0.”


2.4Amendment to Section 6.02. The last paragraph of Section 6.02 is hereby
amended by deleting such Section in its entirety and replacing it with the
following:


“Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent Guarantor and the Borrower on the date
thereof as to the matters specified in Sections 6.02(a) through (d) and (f).”


2.5Amendment to Article VII. Article VII is hereby amended by adding the
following new Section 7.25:


“Section 7.25    EEA Financial Institutions. Neither the Parent Guarantor nor
any of its Subsidiaries is an EEA Financial Institution.”


2.6Amendment to Section 9.12(b). Section 9.12(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“(b) as long as no Default exists, farmouts and other dispositions of
undeveloped acreage and assignments in connection with such dispositions
(provided that if such disposition is of Oil and Gas Property included in the
most recent Borrowing Base, such disposition is included in the 5% basket
below);”


2.7Amendment to Section 9.12. Section 9.12 is hereby amended by deleting the
“and” at the end of Section 9.12(g), and adding the following:


“(h) the trade, exchange or other disposition (including by or in connection
with unitization) of any developed Oil and Gas Property or any interest therein;
provided that: (i) (A) the majority of the consideration received in respect of
such trade, exchange or other disposition shall consist of Oil and Gas
Properties or interests therein, and (B) if any cash is received as
consideration in respect of such trade, exchange or other disposition, the fair
market value of the Oil and Gas Property so disposed of shall be allocated over
the consideration received, and the portion thereof corresponding to the cash
received shall be treated as a sale under clause (d) above, (ii) the
consideration received in respect of such disposition shall be equal to or
greater than the fair market value of the Oil and Gas Property or interest
therein




5



--------------------------------------------------------------------------------




subject of such sale or other disposition (as reasonably determined by the
Parent Guarantor or the Borrower and, if requested by the Administrative Agent,
the Parent Guarantor or the Borrower shall deliver a certificate of a
Responsible Officer of the Parent Guarantor or the Borrower certifying to that
effect), (iii) if such disposition of Oil and Gas Property included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value in excess of five
percent (5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, the Borrowing Base
shall be reduced, effective immediately upon such disposition, by an amount
equal to the value, if any, assigned such Property in the most recently
delivered Reserve Report, and (iv) if so requested by the Borrower, and the
Borrower provides to the Administrative Agent a Reserve Report with respect to
the Oil and Gas Properties acquired as consideration in respect of such trade,
exchange or other disposition, the Administrative Agent and the Lenders shall,
at their discretion and in accordance with the procedures set forth in Section
2.07, redetermine the Borrowing Base in respect of the Oil and Gas Properties so
acquired (and such request by the Borrower shall not constitute a request for an
Interim Redetermination); and


(i) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (h) having a fair market value not to exceed $2,500,000 during any six-month
period.”


2.8Amendment to Article IX. Article IX is hereby amended by adding the following
Section 9.20:


“Section 9.20    Control Agreements. For each deposit or securities account that
the Parent Guarantor, the Borrower or any other Loan Party maintains as of the
Third Amendment Effective Date (other than payroll, withholding tax, escrow,
trust fund and other fiduciary deposit accounts), the Parent Guarantor will, by
no later than 60 days after the Third Amendment Effective Date, either (a) cause
such account to be subject to a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent naming the Administrative Agent as the
secured party thereunder for the benefit of the Other Secured Persons, or (b)
close such account and transfer any funds therein to an account that otherwise
meets the requirements of this Section 9.20. From and after the Third Amendment
Effective Date, neither the Parent Guarantor, the Borrower nor any other Loan
Party shall open, any deposit or securities account (other than payroll,
withholding tax, escrow, trust fund and other fiduciary deposit accounts) unless
such deposit or securities account is, or within 30 days after being opened
becomes, subject to a deposit account control agreement or securities account
control agreement, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent naming the Administrative Agent as the secured party
thereunder for the benefit of the Other Secured Persons. Each deposit account
control agreement will provide that the depositary bank will comply with
instructions originated by the Administrative




6



--------------------------------------------------------------------------------




Agent directing dispositions of funds in the deposit account without further
consent by the applicable Loan Party. Each securities account control agreement
will provide that the securities intermediary will comply with entitlement
orders originated by the Administrative Agent without further consent by the
applicable Loan Party. The Administrative Agent agrees that it shall not issue
any such instructions or entitlement orders or otherwise exercise any control
right granted under any such deposit account control agreement or securities
account control agreement unless (a) an Event of Default of the type set forth
in Sections 10.01(a), (b), (f), (g), (h), (i), or (j) has occurred or (b) the
Notes and the Loans then outstanding have become due and payable in whole (and
not merely in part), whether at the due date thereof, by acceleration or
otherwise.”


2.9Amendment to Article XII. Article XII is hereby amended by adding the
following Section 12.18:


“Section 12.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”


2.10Amendment to Exhibit B. Exhibit B is hereby amended by deleting such Exhibit
and replacing it with Exhibit B attached hereto.




7



--------------------------------------------------------------------------------




Section 3.Borrowing Base and Aggregate Elected Commitment Amount.
 
3.1Borrowing Base. From and after the Third Amendment Effective Date (as defined
below) until the next Redetermination Date, the Borrowing Base shall be
$700,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time in accordance with the Credit
Agreement. Each of the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to this Section 3.1 shall constitute a Scheduled
Redetermination. This Section 3.1 constitutes the New Borrowing Base Notice in
accordance with Section 2.07(d) of the Credit Agreement.


3.2Aggregate Elected Commitment Amount. From and after the Third Amendment
Effective Date until adjusted pursuant to Section 2.07A, the Aggregate Elected
Commitment Amount shall be $500,000,000.


Section 4.Conditions Precedent. This Third Amendment shall become effective on
the date (such date, the “Third Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):


4.1The Administrative Agent shall have received from Lenders constituting the
Majority Lenders, the Guarantors and the Borrower, counterparts (in such number
as may be requested by the Administrative Agent) of this Third Amendment signed
on behalf of such Person.


4.2The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.


4.3No Default shall have occurred and be continuing as of the date hereof, after
giving effect to the terms of this Third Amendment.


The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 5.Miscellaneous.


5.1Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.


5.2Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges




8



--------------------------------------------------------------------------------




its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect as expressly amended hereby and (b) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Third Amendment:


(i)all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct as of
such specified earlier date,


(ii)no Default or Event of Default has occurred and is continuing, and


(iii)no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.3Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


5.4NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


5.5GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


5.6Payment of Expenses. In accordance with Section 12.03, the Borrower agrees to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Third Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.


5.7Severability. Any provision of this Third Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






9



--------------------------------------------------------------------------------




5.8Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


5.9Loan Document. This Third Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]






10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


 
 
DIAMONDBACK O&G LLC, as Borrower
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
DIAMONDBACK ENERGY, INC.,
as the Parent Guarantor
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
Name:
Name: Teresa L. Dick
 
Title:
Title: Chief Financial Officer



 
 
DIAMONDBACK E&P LLC,
as a Guarantor
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer
 
 
WHITE FANG ENERGY LLC,
as a Guarantor
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer







SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
 
 
 
 
 
 
 
By:
/s/ Betsy Jocher
 
Name:
Betsy Jocher
 
Title:
Director





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Higgins
 
Name:
Michael Higgins
 
Title:
Senior Director





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------










 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Warren Van Heyst
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
THE BANK OF NOVA SCOTIA,
as a Lender


 
 
 
 
 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




 
 
 
 
 
 
 
By:
/s/ Tara McLean
 
Name:
Tara McLean
 
Title:
Vice President





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
ZB, N.A. dba AMEGY BANK,
as a Lender






 
 
 
 
 
 
 
By:
/s/ JB Askew
 
Name:
JB Askew
 
Title:
Vice President - Amegy Bank Division





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N. A.,
as a Lender








 
 
 
 
 
 
 
By:
/s/ David Morris
 
Name:
David Morris
 
Title:
Authorized Officer





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
SUNTRUST BANK,
as a Lender










 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
Name:
Chulley Bogle
 
Title:
Vice President





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
BOKF, N.A. DBA BANK OF OKLAHOMA,
as a Lender












 
 
 
 
 
 
 
By:
/s/ John Krengel
 
Name:
John Krengel
 
Title:
Vice President





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
BRANCH BANKING AND TRUST COMPANY,
as a Lender














 
 
 
 
 
 
 
By:
/s/ Parul June
 
Name:
Parul June
 
Title:
Vice President





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
IBERIABANK,
as a Lender
















 
 
 
 
 
 
 
By:
/s/ Moni Collins
 
Name:
Moni Collins
 
Title:
Senior Vice President





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
ING CAPITAL LLC,
as a Lender


















 
 
 
 
 
 
 
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director





SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
WEST TEXAS NATIONAL BANK,
as a Lender


















 
 
 
 
 
 
 
By:
/s/ Chris Whigham
 
Name:
Chris Whigham
 
Title:
Senior Vice President







SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT B
FORM OF BORROWING REQUEST
[ ], 201[ ]
Diamondback O&G LLC, a Delaware limited liability company, (the “Borrower”),
pursuant to Section 2.03 of the Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among
Diamondback Energy, Inc. (the “Parent Guarantor”), the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent and the other agents and
lenders (the “Lenders”) which are or become parties thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby requests a Borrowing as follows:
(i)Aggregate amount of the requested Borrowing is $[ ];
 
(ii)Date of such Borrowing is [ ], 201[ ];


(iii)Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];


(iv)In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [ ];


(v)Amount of Borrowing Base in effect on the date hereof is $[ ];


(vi)The Aggregate Elected Commitment in effect on the date hereof is $[ ];


(vii)Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[ ];


(viii)Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[ ];


(ix)The pro forma ratio of the Parent Guarantor’s Total Debt (after giving
effect to such Borrowing) to EBITDAX for the four fiscal quarters ending on the
last day of the fiscal quarter immediately preceding the date of such Borrowing
for which financial statements are available is [___] to 1.0; and




--------------------------------------------------------------------------------






(x)Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
[                ]
[                ]
[                ]
[                ]
[                ]




--------------------------------------------------------------------------------




The undersigned certifies that he/she is the [____________________] of the
Parent Guarantor and the [______________] of the Borrower, and that as such
he/she is authorized to execute this certificate on behalf of the Parent
Guarantor and the Borrower, as applicable. The undersigned further certifies,
represents and warrants on behalf of the Parent Guarantor and the Borrower, as
applicable, that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement and that such Borrowing
will be used in compliance with Section 9.08 of the Credit Agreement.


 
 
DIAMONDBACK O&G LLC
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
DIAMONDBACK ENERGY, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



    


